DETAILED ACTION
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on11/13/2019 is being considered by the examiner.
Claim Objections
Claims 9-10 is objected to because of the following informalities:  
Claim 9 recites the limitation “to convert the plurality the respective individual seismic data” in Line 6, and should recite “to convert the plurality of the respective individual seismic data”; and
Claim 10 recites the limitation “to convert the plurality the respective individual seismic data” in Line 6, and should recite “to convert the plurality of the respective individual seismic data”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-15 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Generally the above claims interchangeably claim terms such as “external communication network” and “external communications network” or “geographic location” and “geographic locations”. It is unclear if the pluralized terms are wholly new networks/locations or referring to the same early recited network/location.  The indefinite limitations will be provided below.
Claims 8 recites the limitation "external communication network" in Lines 18-19.  There is insufficient antecedent basis for this limitation in the claim;
Claims 8 recites the limitation "external communication network" in Line 26.  There is insufficient antecedent basis for this limitation in the claim;
Claims 11 recites the limitation "external communication network" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim;
Claims 12 recites the limitation "external communication network" in Line 9.  There is insufficient antecedent basis for this limitation in the claim;
Claims 13 recites the limitation "external communication network" in Line 5.  There is insufficient antecedent basis for this limitation in the claim;
Claims 14 recites the limitation "external communication network" in Line 15.  There is insufficient antecedent basis for this limitation in the claim;
Claims 14 recites the limitation "external communication network" in Line 29.  There is insufficient antecedent basis for this limitation in the claim;
Claims 15 recites the limitation "geographic locations" in Line 13.  There is insufficient antecedent basis for this limitation in the claim; and
Claims 17 recites the limitation "external communication network" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (US 2009/0225629 A1).

With regards to Claim 1, Ray teaches a seismic station system for collecting and managing seismic data at a geographic location (i.e., The present invention relates to seismic a seismic measuring apparatus disposed at the geographic location, wherein the seismic measuring apparatus is one of a seismometer and an accelerometer (i.e., One or more geophones 22 may be mounted in case 12. Geophones 22 may be single component or multi-component, i.e., capable of obtaining seismic energy in multiple axes. As used herein, the term geophone is used to refer to any device capable of detecting energy propagated through the earth, and may include, without limitation, traditional geophones, accelerometers, geophysical measuring transducers, MEMS, devices for measuring geophysical properties, Paragraph 31); the seismic measuring apparatus producing seismic signals indicative of seismic or acceleration conditions at the geographic location (i.e., Generally, the seismic stations are controlled from a central location that transmits control signals to the stations and collects seismic and other data, such as quality control data, back from the stations, Paragraph 7); 
a processor operatively connected to the seismic measuring apparatus for the receiving the seismic signals form the seismic measuring apparatus and producing seismic data corresponding to the received seismic signals (i.e., Preferably, control electronics 24 include a processor, analog board and memory, Paragraph 32; Paragraph 64 ); a housing disposed at the geographic location (i.e., The present invention provides a system for collecting seismic data utilizing multiple, wireless, self-contained seismic data sensor units. Each individual seismic unit is self contained such that all of the electronics are disposed within the case, Paragraph 13); a memory disposed inside the housing and operatively connected to the processor for receiving seismic data from the processor and storing the seismic data (i.e., Memory may be long term, a computing device operably connected to the memory for communication with the memory for transmitting the seismic data from the memory to the computing device (i.e., Each individual seismic unit is self contained such that all of the electronics are disposed within the case, including one or more geophones, a power source, a local clock and a very short range wireless transmitter/receiver, Paragraph 13; Generally, the seismic stations are controlled from a central location that transmits control signals to the stations and collects seismic and other data, such as quality control data, back from the stations., Paragraph 7).

With regards to Claim 3, Ray teaches further comprising an electrical storage battery disposed at the geographic location and operatively connected to at least one of the seismic measurement apparatus, processor and memory for supplying electrical power thereto (i.e., a power source, Paragraph 13, Paragraph 24).

With regards to Claim 4, Ray teaches wherein operatively connected between the memory and the computing device for transmitting the seismic data from the memory to the computing device include a wireless connection (i.e., Most particularly, the invention relates to a seismic data collection system utilizing multiple, wireless, self-contained, seismic recording units or pods each having an associated wireless communications unit in close, but detached 

With regards to Claim 5, Ray teaches wherein the wireless connection for transmitting the seismic data from the memory to the computing device is one of cellular mobile device network, Bluetooth, Wi-Fi and near field communication (i.e., …Those skilled in the art will appreciate that frequencies in this general range are unlicensed and generally functional over short distances of approximately 50 feet or less. Frequency hopping spread spectrum radio technology is preferably utilized in one embodiment of the invention, and in particular, wireless protocols such as the non-limiting examples of Bluetooth…, Paragraph 33).

With regards to Claim 6, Ray teaches wherein the computing device further comprises a communication interface adapted to transmit the seismic data from the memory to another location using an external communication network (i.e., In the case of wireless seismic units, each unit utilizes mid-range or long range radio transmission to communicate with either a central control station or concentrator via a transmitter on-board the seismic unit. Transmissions are made either directly between a seismic unit and the control station or directly between a seismic unit and the concentrator…, Paragraph 9).

With regards to Claim 7, Ray teaches wherein the memory for storing the seismic data is at least one of a random access memory, a read-only memory, a flash memory, a hard disk drive, a solid state drive, a removable memory card, a removable USB memory stick, and an optical drive and an optical media (i.e., Memory may be long term, non-volatile in the event of power loss…, Paragraph 32).

With regards to Claim 8, Ray teaches a system for collecting and managing seismic data via an external communications network (i.e., The present invention relates to seismic data acquisition, and more particularly to a method and system for transmitting data and control signals between multiple remote stations in an array, Paragraph 3), the system comprising: 
one or more seismic station, each respective seismic station being disposed at a respective seismic station location and including (i.e., One or more geophones 22 may be mounted in case 12. Geophones 22 may be single component or multi-component, i.e., capable of obtaining seismic energy in multiple axes. As used herein, the term geophone is used to refer to any device capable of detecting energy propagated through the earth, and may include, without limitation, traditional geophones, accelerometers, geophysical measuring transducers, MEMS, devices for measuring geophysical properties, Paragraph 31), respectively, a seismic measurement apparatus disposed at the respective seismic station location and producing seismic signals indicative of seismic or acceleration conditions at the respective seismic station location (i.e., One or more geophones 22 may be mounted in case 12. Geophones 22 may be single component or multi-component, i.e., capable of obtaining seismic energy in multiple axes. As used herein, the term geophone is used to refer to any device capable of detecting energy propagated through the earth, and may include, without limitation, traditional geophones, accelerometers, geophysical measuring transducers, MEMS, devices for measuring geophysical properties, Paragraph 31); a station processor disposed at the respective seismic station location and operatively connected to the seismic measuring apparatus for receiving the seismic signals and producing seismic data corresponding to the seismic signals (i.e., Preferably, control electronics 24 include a processor, analog board and memory, Paragraph 32; Paragraph 64); a station memory disposed at the respective seismic station location and operatively connected to the station processor for storing the seismic data (i.e., Memory may be long term, non-volatile in the event of power loss, preferably of a size or capacity to record seismic data from a series of seismic shoots over an extended period of time, such as days or weeks, Paragraph 32); and a station computing device having a communication interface disposed at the respective seismic station location, the communication interface being operatively connected to the station processor to receive the seismic data therefrom, and being operatively connected to an external communication network to the transmit the seismic data to the external communications network (i.e., Each individual seismic unit is self contained such that all of the electronics are disposed within the case, including one or more geophones, a power source, a local clock and a very short range wireless transmitter/receiver, Paragraph 13); one or more data server, each respective data server being disposed at a respective data server location and including (i.e., Generally, the seismic stations are controlled from a central location that transmits control signals to the stations and collects seismic and other data, such as quality control data, back from the stations., Paragraph 7; Paragraph 19), respectively, a server computing device disposed at the respective data server location (i.e., . In another embodiment of the invention, the control station is remotely located from the seismic systems and one or more concentrators are located in the proximity of the seismic acquisition systems of the network so that the network can utilize mid-range radio a server communication interface disposed at the respective data server location, the server communication interface being operatively connected to the external communication network to receive respective seismic data from the one or more seismic stations and operatively connected to the server computing device to provide the received respective seismic data to the server computing device (i.e., and one or more concentrators are located in the proximity of the seismic acquisition systems of the network so that the network can utilize mid-range radio frequency to transmit seismic/QC and other data to the concentrators, Paragraph 19; Paragraph 57); and a server memory disposed at the respective data server location and operatively connected to the server computing device for storing the received respective seismic data (i.e., The concentrators, in-turn, can store the data and/or transmit it back as desired to a control station, Paragraph 19; Paragraph 57); and wherein the one or more data server can transmit the stored received respective seismic data to another location on the external communications network (i.e., The concentrators 200, in-turn, can store the data or transmit it back as desired to control station 160. In one embodiment, concentrators locally store seismic data but transmit quality control data received from the acquisition units back to control station 160. Likewise, concentrators 200 may be used as way-points in the transmission of control and timing signals out to the network 100, Paragraph 57).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2009/0225629 A1) in view of Hayman (US 2006/0201256 A1).

With regards to Claim 2, Ray teaches the above disclosed subject matter. However, Ray does not explicitly disclose wherein the housing containing the memory is formed of a damage-resistant material, wherein the damage-resistant material is primarily concrete or steel.  Hayman does teach disclose wherein the housing containing the memory is formed of a damage-resistant material, wherein the damage-resistant material is primarily concrete or steel (i.e., The seismometer of claim 17, wherein the axis frame and the plurality of covers include material selected from the group consisting of aluminum, steel and brass, and alloys of aluminum, steel and brass, Claim 19) in order to prevent disturbing the moving parts (Paragraph 45).  Therefore, based on Ray in view of Hayman, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Hayman with the system of Ray in order to prevent disturbing the moving parts.
	
Claims 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2009/0225629 A1) in view of Yamanaka (US 2007/0033153 A1).

With regards to Claim 9, Ray teaches wherein the one or more seismic station are further adapted to store a plurality of respective individual seismic data values in the respective station memory over a predetermined time period (i.e., Memory may be long term, non-volatile in the event of power loss, preferably of a size or capacity to record seismic data from a series of seismic shoots over an extended period of time, such as days or weeks, Paragraph 32) and to transmit the respective data value for the predetermined time period to the one or more data server over the external communications network (i.e., Each individual seismic unit is self contained such that all of the electronics are disposed within the case, including one or more geophones, a power source, a local clock and a very short range wireless transmitter/receiver, Paragraph 13; Generally, the seismic stations are controlled from a central location that transmits control signals to the stations and collects seismic and other data, such as quality control data, back from the stations., Paragraph 7). 
However, Ray does not explicitly disclose to convert the plurality the respective individual seismic data values over the predetermined time period into a respective average seismic data value for the predetermined time period.  Yamanaka does teach to convert the plurality the respective individual seismic data values over the predetermined time period into a respective average seismic data value for the predetermined time period (i.e., The calculation section 1506 calculates the maximum value and average value of the electromagnetic signal level received by the radio reception section 209 within the measurement time which is input from the timer 1502 and outputs the maximum value and average value to the control section 203 in FIG, Paragraph 64)  in order to predicts the 

With regards to Claim 10, Ray teaches wherein the one or more seismic station are further adapted to store a plurality of respective individual seismic data values in the respective station memory over a predetermined time period (i.e., Memory may be long term, non-volatile in the event of power loss, preferably of a size or capacity to record seismic data from a series of seismic shoots over an extended period of time, such as days or weeks, Paragraph 32) and to transmit the respective data value for the predetermined time period to the one or more data server over the external communications network (i.e., Each individual seismic unit is self contained such that all of the electronics are disposed within the case, including one or more geophones, a power source, a local clock and a very short range wireless transmitter/receiver, Paragraph 13; Generally, the seismic stations are controlled from a central location that transmits control signals to the stations and collects seismic and other data, such as quality control data, back from the stations., Paragraph 7). 
However, Ray does not explicitly disclose to convert the plurality the respective individual seismic data values over the predetermined time period into a respective maximum seismic data value for the predetermined time period.  Saenger does teach to convert the plurality the respective individual seismic data values over the predetermined time period into a respective maximum seismic data value for the predetermined time period (i.e., The 

The limitations of Claim 15 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.  Yamanaka further teaches determining, for the predetermined time period at the particular one of the one or more geographic locations, if the respective average seismic value or maximum seismic value exceeds a predetermined threshold for the respective average seismic value or maximum seismic value (i.e., In FIG. 13, each mobile terminal 200 that the users 1 to 3 carry always receives an electromagnetic signal which comes from underground by its internal radio reception section 209 and always detects the electromagnetic signal level by the abnormal signal detection section 204, and, as shown in FIG. 14, compares the detected electromagnetic signal level to the threshold 1 stored in the storage section 2041, outputs an abnormality detection signal, if the electromagnetic signal level exceeds the threshold 1, and transmits the abnormality detection signal to the base station 500 in either of the current areas 1, 2 by the wireless communications section 202, Paragraph 52), and when it is determined that the respective average seismic value or maximum seismic value exceeded a predetermined threshold for the respective average seismic value or maximum seismic value, transmitting an alert signal as digital data to a user device using the external communications network (i.e., In FIG. 13, each mobile terminal 200 that the users 1 to 3 carry always receives an electromagnetic signal which comes from underground by its internal radio reception section 209 and always detects the electromagnetic signal level by the abnormal signal detection section 204, and, as shown in FIG. 14, compares the detected electromagnetic signal level to the threshold 1 stored in the storage section 2041, outputs an abnormality detection signal, if the electromagnetic signal level exceeds the threshold 1, and transmits the abnormality detection signal to the base station 500 in either of the current areas 1, 2 by the wireless communications section 202)  in order to predicts the occurrence of natural disasters such as earthquake and flood (Paragraph 1).  Therefore, based on Ray in view of Yamanaka, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Yamanaka with the system of Ray in order to predicts the occurrence of natural disasters such as earthquake and flood.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2009/0225629 A1) in view of Painter (US 2014/0032704 A1).

With regards to Claim 11, Ray teaches the above disclosed subject matter. However, Ray does not explicitly disclose further comprising: one or more certification server, each respective certification server being disposed at a respective certification server location and including, respectively, a certification server computing device disposed at the respective certification 
Painter does teach further comprising: one or more certification server, each respective certification server being disposed at a respective certification server location (i.e., Paragraph 11, 14; spatial information requesting circuit configured…) and including, respectively, a certification server computing device disposed at the respective certification server location (i.e., Paragraph 49, Server 300); and a certification server communication interface disposed at the respective certification server location, the certification server communication interface being operatively connected to the external communication network to receive respective seismic data from the one or more data servers and operatively connected to the certification server computing device to provide the received respective seismic data to the certification server computing device; and wherein each of the one or more certification server can generate a respective data model, the respective data model comprising at least one of a historical earthquake or seismic event model and an earthquake or seismic event damage model (i.e., Paragraph 42; modeling system; earthquake models Paragraph 50; ); wherein each of the one or more certification server can generate a respective certification report based on the received respective seismic data and the generated respective data models (i.e., Paragraphs 11, 17); and wherein the one or more certification server can transmit the generated respective certification report to another location on the external communication network (i.e., Paragraphs 46-50) in order to provide means for further modeling of the earthquake data (Paragraph 56).  Therefore, based on Ray in view of Painter, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Painter with the system of Ray in order to provide means for further modeling of the earthquake data.
	
The limitations of Claim 14 are rejected in the analysis of Claims 8 & 11 above, and the claim is rejected on that basis.

With regards to Claim 16, Ray teaches the above disclosed subject matter. However, Ray does not explicitly disclose generating, in response to receiving at the one or more certification server the respective seismic data for the respective one or more geographic location from the external communication network, at least one of a historical earthquake or seismic event model and an earthquake or seismic event damage model; generating a certification report for the respective one or more geographic location based on both the respective seismic data for the 
transmitting the certification report for the respective one or more geographic location as digital data onto the external communications network.
	Painter does teach generating, in response to receiving at the one or more certification server the respective seismic data for the respective one or more geographic location from the external communication network, at least one of a historical earthquake or seismic event model and an earthquake or seismic event damage model (i.e., Paragraph 50, 14, 56, weather modeling system; seismic modeling systems (earthquakes)); generating a certification report for the respective one or more geographic location based on both the respective seismic data for the respective one or more geographic location and the at least one of generated historical earthquake or seismic event model and earthquake or seismic event damage model (i.e., received model may be reconciled with one or more previously received models (historical), Paragraph 75; Paragraph 51); and transmitting the certification report for the respective one or more geographic location as digital data onto the external communications network (i.e. Paragraphs 8, 58) in order to provide means for further modeling of the earthquake data (Paragraph 56).  Therefore, based on Ray in view of Painter, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Painter with the system of Ray in order to provide means for further modeling of the earthquake data.



Allowable Subject Matter

Claims 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        March 22, 2021